[Cite as In re I.J., 2016-Ohio-1037.]


                               IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT

In the Matter of:                                  :
                                                                       No. 15AP-894
[I.J.],                                            :                 (C.P.C. No. 12JU-355)

[S.C.,                                             :           (ACCELERATED CALENDAR)

                 Appellant].                       :

In the Matter of:                                  :
                                                                       No. 15AP-895
[D.C.],                                            :                 (C.P.C. No. 12JU-356)

[S.C.,                                             :           (ACCELERATED CALENDAR)

                 Appellant].                       :



                                            D E C I S I O N

                                        Rendered on March 15, 2016


                 On Brief: William T. Cramer, for appellant. Argued:
                 William T. Cramer

                 On Brief: Robert J. McClaren, for Franklin County Children
                 Services. Argued: Robert J. McClaren

                  APPEALS from the Franklin County Court of Common Pleas
                      Division of Domestic Relations, Juvenile Branch
BRUNNER, J.
          {¶ 1} Appellant, S.C., mother of minor children, I.J. (born June 2003) and D.C.
(born September 2005), appeals a decision of the juvenile division of the Franklin County
Court of Common Pleas, Division of Domestic Relations, Juvenile Branch that granted
permanent custody of both children to Franklin County Children Services ("FCCS").
Because we find this decision was not against the manifest weight of the evidence, we
affirm.
                                                                                                      2
Nos. 15AP-894 and 15AP-895
I. FACTS AND PROCEDURAL HISTORY
       {¶ 2} This case is not the first instance in which FCCS has sought and obtained
temporary custody of I.J. and D.C. (collectively "the children"). This particular case
commenced January 10, 2012, with a complaint for child abuse, neglect, and dependence
as to D.C. and a complaint for dependency as to I.J. FCCS alleges in its complaint that S.C.
had bitten D.C.'s face and pushed her face into a sink, loosening one of D.C.'s teeth and
causing a large welt on her head, because D.C., at six years old and further diagnosed with
attention deficit disorder ("ADD"), was not getting ready for school quickly enough. The
complaint included information that S.C. has convictions for solicitation and domestic
violence (amended to disorderly conduct) and has been involved with FCCS dating back
to 2003. The complaint indicates that neglect was substantiated in 2004, physical abuse
was substantiated in 2010, and sexual abuse was also indicated in 2010.1 The same day,
the court issued an emergency care order removing D.C. and I.J. (who were then
respectively six and eight years old) from S.C.'s home. The following day, the court
formally awarded temporary custody of both children to FCCS.
       {¶ 3} The court granted extensions of temporary custody on November 20, 2012
and again on May 10, 2013, to provide S.C. with an opportunity to demonstrate that she
could carry out parenting skills and anger management skills that she had been required
to improve through programs and training, as well as meeting necessary milestones to
show that she could care appropriately for her children. Despite these efforts by the trial
court and FCCS, on August 28, 2013, FCCS found it necessary to file a motion for
permanent custody of the two children.
       {¶ 4} On July 21, 2014, the trial court commenced a hearing on the question of
permanent custody. The following parties appeared at the trial court's hearing: (1) FCCS
appeared through an attorney; (2) a guardian ad litem ("GAL") appeared for the children
with an attorney; (3) the children were also separately represented by counsel; (4) D.C.
and I.J.'s biological father appeared through counsel; and (5) S.C. appeared through
counsel. Though the biological father appeared through counsel, he explicitly elected to let
the case proceed uncontested.
1One of the witnesses from FCCS testified in this case that "substantiated" as an FCCS term of art means
that something is confirmed to have happened, and "indicated" means there is enough evidence to say that
something likely happened but it is not certain. (July 29, 2015 Tr., 12-13)
                                                                                            3
Nos. 15AP-894 and 15AP-895
       {¶ 5} S.C. testified first during the hearing as upon cross. She testified that, as of
the date of the hearing, D.C. was 8 and I.J. was 11, and neither of the children was then
living with her. She said they were taken from her because of allegations of abuse on her
part "supposedly," and on unproven allegations that her brother (uncle to the children)
had "messed with" her daughter. (July 21, 2014 Tr., 21.) Despite implying that she had
not abused D.C., S.C. admitted that she pled guilty to domestic violence because she
smacked her daughter in the mouth when her daughter told her she was not going to
brush her "f'ing" teeth. (July 21, 2014 Tr., 27.) She also testified that her brother had been
accused of sexually abusing her children but that FCCS had found such allegations were
unsubstantiated and that she had only learned of such allegations shortly before the
hearing. S.C. had difficulty explaining why, if this was so, FCCS had continually insisted
she move away from her brother's neighborhood and why her brother's proximity to the
children was a concern. As of the date of that hearing, S.C. admitted that she still resided
near her brother. S.C. also admitted that her sole source of income was social security
($741 per month) and food stamps ($186) per month. Before the hearing could proceed
toward completion, the trial court had to continue the matter because of the illness of
counsel.
       {¶ 6} Before the hearing was rescheduled, in December 2014, S.C.'s counsel
requested and was granted leave to withdraw after citing irreparable conflict with S.C. and
continuing health concerns. The trial court appointed new counsel, and after several
more months, in July 2015, the hearing resumed.
       {¶ 7} On the first day of the continued hearing, July 27, 2015, the next witness
testified, Richard Goeke, Ph.D. Dr. Goeke is a psychologist and expert witness who
evaluated D.C., I.J., and S.C. Dr. Goeke testified that he diagnosed D.C. with chronic
post-traumatic stress disorder ("PTSD") and an adjustment disorder with mixed
disturbance of emotions and conduct He also noted that she was previously diagnosed
with attention deficit disorder. Dr. Goeke said D.C. revealed to him that she had been
sexually abused by two adults (her uncle and a boyfriend of her mother's) and two teen (or
possibly pre-teen) cousins. D.C. also confirmed that she had been physically abused by
her mother and that her mother had banged her head against a sink. Dr. Goeke recounted
that D.C. had discontinued visits with her mother and expressed positive views about
                                                                                          4
Nos. 15AP-894 and 15AP-895
finding a "forever family" through adoption. (Sept. 10, 2015 Decision, 15.) He saw no
evidence that D.C. had been coached to respond to his questioning and evaluation in the
ways that she did.
       {¶ 8} With respect to I.J., Dr. Goeke testified that I.J. has chronic PTSD,
borderline intellectual functioning, and hears voices (though he opined that these voices
are likely a vivid imagination's reaction to trauma rather than a sign of psychosis). I.J.
confirmed that his uncle sexually abused both him and his sister, D.C. In addition, I.J.
told Dr. Goeke that his biological father had permitted I.J. and his sister, D.C., to watch
his father have sexual intercourse with his girlfriend and that I.J. and his sister had also
engaged in mutual sexual behavior. Dr. Goeke explained that I.J. and his sister were at
the time of the hearing in separate foster placements to avoid sexual acting out between
them. Dr. Goeke testified that I.J. wants to return to his mother but would also not mind
being adopted by his foster father.
       {¶ 9} Dr. Goeke testified that S.C. has borderline intellectual functioning, and his
report indicated a probable I.Q. of around 70. Dr. Goeke also testified that S.C. has a
personality disorder. Dr. Goeke's addendum to his initial evaluation summarized findings
relating to S.C. in this way:
               Test results indicated an individual with a personality style
               marked by narcissistic and paranoid features. Individuals who
               obtain a similar profile may be defensive about admitting
               their mistakes or failures, hypersensitive to criticism, feel
               special or entitled, expect special favors without being
               reciprocal, and have a low level of empathy and insight. Such
               persons may be self-deceptive and easily derive reasons to
               justify self-centered or inconsiderate behavior. She may have
               difficulty accepting the ideas of others. She may seem
               suspicious and distrusting of others, relate in a somewhat
               distant manner, and be concerned about being harmed or
               taken advantage of by others. All of these traits can cause
               interpersonal conflict. Similar individuals can appear
               stubborn, inflexible, and slow to forgive others at times. She
               may express angry feelings and later feel guilty.
(FCCS exhibit No. 6, at 9.) According to Dr. Goeke, S.C. was not convinced that the
children had actually been abused while in her care. She evinced instead the belief that
abuse of some kind may have happened in one of the foster homes; although, neither of
the children made such allegations relating to their foster care. Dr. Goeke testified that
                                                                                           5
Nos. 15AP-894 and 15AP-895
S.C. could not adequately provide a stable home for her children so that they would be
protected from abuse at her hands and the hands of others.
       {¶ 10} A licensed counselor who counsels D.C., George Goodman, was the next
witness to testify. He largely confirmed Dr. Goeke's testimony about D.C., stating that she
has PTSD and is in need of a loving, supportive, and stable environment if she is to work
through her PTSD issues.
       {¶ 11} FCCS then called S.C. again as upon cross to update the testimony she had
given during the first day of the hearing in July 2014. S.C. testified that in the time since
the prior hearing she has had another child and that, with an FCCS action pending, she
had acceded to the juvenile court granting custody of that child to S.C.'s aunt. S.C.
admitted that she now believed the allegations of sexual abuse against her brother and
was not sure about what to think of allegations of sexual abuse against a previous
boyfriend but testified that she did not believe Dr. Goeke's testimony that, for example,
D.C. had PTSD as a result of the time she spent in S.C.'s care. According to S.C., by the
time of the continued hearing date, she had moved away from her brother's
neighborhood. However, she admitted that her electricity had been turned off for some
months due to a conflict over bills with her ex-boyfriend and that the same ex-boyfriend
had been coming around her house, fighting with her, and had even ripped the screen
door off the house.
       {¶ 12} The next two witnesses were the caseworkers who were responsible for the
case during the years dating back to 2010. The current caseworker testified that she
recommended that permanent custody be granted to FCCS. A prior caseworker testified
that the goal to reunify must yield at some point to the children's need for a permanent
stable home. Both testified that, although S.C. had made progress on the case plan at
times and had taken the courses on parenting, anger management, and other topics that
had been recommended to her, S.C. had not by the hearing date demonstrated a
consistent ability to apply those teachings and has never fully acknowledged the abuse she
inflicted and allowed other people, such as her brother, to inflict upon D.C. and I.J.
       {¶ 13} A number of examples vividly illustrate the caseworkers' statements.
According to one caseworker, S.C. commented that she thought D.C. should be
polygraphed to determine whether she was telling the truth about having been sexually
                                                                                           6
Nos. 15AP-894 and 15AP-895
abused. Yet, S.C. also told one of her caseworkers that her brother had sexually abused
her, too, but she did not think "he was still like that." (July 28, 2015 Tr., 193-94.)
        {¶ 14} Shortly before the second extension of temporary custody was granted, S.C.
had been doing well and FCCS had been considering returning custody to her. Then S.C.
entered the hospital to have surgery during a weekend visit and left the children with her
mother and the uncle who had sexually abused them. The details of what occurred during
that weekend have never come to light but, following the weekend, I.J. had a black eye
and both children regressed in their treatment and began wetting themselves.              In
addition, when they visited S.C. in the hospital, S.C. was verbally abusive to the point that
hospital staff would not allow her to be in the room with the door closed with her children,
ultimately had security escort the children out of the building away from S.C., and notified
FCCS.
        {¶ 15} As a final example, during one visit, S.C. allowed D.C. to play with her
electronic tablet. When D.C. began to use the tablet, pornographic materials appeared on
the screen. The location of the visit lacked cellular and Wi-Fi service, so D.C. could not
have accessed anything that was not already loaded on the tablet. Yet, S.C. blamed D.C.
and became angry with her for accessing the material.
        {¶ 16} According to the current caseworker, both D.C. and I.J. had been in the
temporary custody of FCCS for 42 months as of the hearing date. Placement had been
difficult because D.C. and I.J. have special needs; as of the hearing date, D.C. had had
eight placements and I.J. had seven. Though initially, the children were placed together,
they were separated because they were acting out sexually with each other. The biological
father had not been involved in the case for a long time as of the date of the hearing, and
neither child was bonded to him. The caseworker testified that S.C. is bonded to the
children but the children do not feel that S.C. will keep them safe. The caseworker further
stated that I.J., despite wanting to move back with S.C., is concerned that S.C. will allow
her abusive brother around him and D.C. Though initially D.C. wanted to reunify with
her mother, the caseworker testified that as of the date of the hearing, D.C. no longer
wanted to reunify and was having flashbacks to her mother physically abusing her as well
as sexual abuse from her uncle and mother's ex-boyfriend.
                                                                                        7
Nos. 15AP-894 and 15AP-895
       {¶ 17} The then current caseworker testified that I.J. is bonded to his present
foster family and that they are willing to adopt him. The caseworker explained that,
although D.C. is not in a foster home that is willing to adopt, an adoptive home can be
recruited for her. Despite the lack of a current adoptive placement, in the four to five
months prior to the hearing, D.C. expressed to the GAL for the children that she was
frightened of her mother and that she wanted to be adopted, even knowing that her
current home would not be adopting her.
       {¶ 18} The final witness to testify in FCCS' case-in-chief was the GAL for the
children. The GAL testified that he was initially supportive of reunification and tried to
help S.C. by advising her to move away from her brother into new income-based housing
that an agency had found for her. He advised her to take this placement even if it meant
she could not take her dog with her, because having her children was more important.
However, over time the GAL observed that, while S.C. will do the right thing if someone is
watching, her behavior when she believes no one will find out is quite different. For
instance, D.C. reported to the GAL that during one visit where she and S.C. found
themselves alone in the bathroom, S.C. threatened to kill D.C. if D.C. persisted in
allegations of sexual abuse against S.C.'s current boyfriend and the rest of the alleged
sexual abusers. According to the GAL, D.C. no longer wants to return to her mother and
is scared of her. I.J., however, still wants to live with his mother. The children are
bonded to each other and, although S.C. does a sub-optimal job raising the children, there
is some sort of bond between her and the children also. I.J. is also bonded to his current
foster family. The GAL further noted, consistent with the testimony of other witnesses
and Dr. Goeke's evaluation that S.C. flies off the handle with little provocation.
       {¶ 19} The only witness to testify in S.C.'s case-in-chief was a parent mentor and
case manager who had worked with S.C. through a program called Ohio Guidestone to
help her learn parenting skills. She testified that S.C.'s admitted abuse had occurred in
the past but expressed a wish to do better. The parent mentor explained that S.C.'s
discipline as she observed it was likely too lax, as S.C. was attempting to gain the
children's loyalty and affection. She testified that S.C. keeps a watchful eye on her
children, that she does a good job rewarding and building self-esteem in the children, and
that she always prepares healthy food for the children. The parent mentor had not
                                                                                           8
Nos. 15AP-894 and 15AP-895
observed anything in family members that she thought would pose a threat to the safety of
the children and testified that S.C. herself tends to respond to stress passively by crying
and retreating from the situation. On cross-examination she admitted, however, that S.C.
had not yet completed the Guidestone program and that S.C. had more to learn in
particular about keeping the children safe by not having dangerous male companions.
She also admitted that S.C. has a weakness as a parent in that she has low cognitive
abilities.
        {¶ 20} Finally, the GAL, though he was not subjected to questioning by any of the
attorneys present, delivered an oral report and recommendation. While acknowledging
that S.C. loves the children and that S.C. has made some positive changes in her life,
including getting a part-time job, the GAL ultimately testified that it would not be in his
ward's interest (or the interests of the children) for them to be returned to S.C.'s care,
testifying that S.C. is not equipped to deal with the challenge of raising D.C. and I.J.
        {¶ 21} Following the hearing, on September 10, 2015, the trial court issued a
decision and judgment entry granting permanent custody of both D.C. and I.J. to FCCS.
S.C. now appeals.
II. ASSIGNMENT OF ERROR
        {¶ 22} S.C. offers one assignment of error for review:
               Assignment of Error: The trial court erred in finding clear
               and convincing evidence to support a finding that it is in the
               best interest of the children to terminate the parental rights of
               appellant.
III. DISCUSSION
        {¶ 23} When proceeding under R.C. 2151.414(B)(1), a decision to award permanent
custody requires the trial court to take a two-step approach. First, the trial court must
find whether any of the following apply:
               (a) The child is not abandoned or orphaned, has not been in
               the temporary custody of one or more public children services
               agencies or private child placing agencies for twelve or more
               months of a consecutive twenty-two-month period, or has not
               been in the temporary custody of one or more public children
               services agencies or private child placing agencies for twelve
               or more months of a consecutive twenty-two-month period if,
               as described in division (D)(1) of section 2151.413 of the
               Revised Code, the child was previously in the temporary
               custody of an equivalent agency in another state, and the child
                                                                                          9
Nos. 15AP-894 and 15AP-895
              cannot be placed with either of the child's parents within a
              reasonable time or should not be placed with the child's
              parents.

              (b) The child is abandoned.

              (c) The child is orphaned, and there are no relatives of the
              child who are able to take permanent custody.

              (d) The child has been in the temporary custody of one or
              more public children services agencies or private child placing
              agencies for twelve or more months of a consecutive twenty-
              two-month period, or the child has been in the temporary
              custody of one or more public children services agencies or
              private child placing agencies for twelve or more months of a
              consecutive twenty-two-month period and, as described in
              division (D)(1) of section 2151.413 of the Revised Code, the
              child was previously in the temporary custody of an
              equivalent agency in another state.

              (e) The child or another child in the custody of the parent or
              parents from whose custody the child has been removed has
              been adjudicated an abused, neglected, or dependent child on
              three separate occasions by any court in this state or another
              state.
R.C. 2151.414(B)(1)(a) through (e).
       {¶ 24} Then, once the trial court finds that one of these circumstances is present,
the trial court then must determine whether, "by clear and convincing evidence," the
movant has shown that a grant of permanent custody is in the "best interest of the child."
R.C. 2151.414(B)(1). Clear and convincing evidence is that degree of proof that will
produce in the mind of the trier of fact a firm belief or conviction as to the facts to be
established. Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of the syllabus. It
is more than a mere preponderance of the evidence but does not require proof beyond a
reasonable doubt. Id.
       {¶ 25} In this case it is undisputed that both I.J. and D.C. "were in the custody of
the agency for twelve months out of a consecutive twenty-two-month period" in
accordance with R.C. 2151.414(B)(1)(d). (S.C.'s Brief, 32.) Thus, the analysis focuses on
whether it was "in the best interest of the child to grant permanent custody of the child to
the agency that filed the motion for permanent custody." R.C. 2151.414(B)(1).          R.C.
                                                                                         10
Nos. 15AP-894 and 15AP-895
2151.414(D) sets forth relevant factors to consider in determining the best interests of the
children:
              (a) The interaction and interrelationship of the child with the
              child's parents, siblings, relatives, foster caregivers and out-of-
              home providers, and any other person who may significantly
              affect the child;

              (b) The wishes of the child, as expressed directly by the child
              or through the child's guardian ad litem, with due regard for
              the maturity of the child;

              (c) The custodial history of the child, including whether the
              child has been in the temporary custody of one or more public
              children services agencies or private child placing agencies for
              twelve or more months of a consecutive twenty-two-month
              period, or the child has been in the temporary custody of one
              or more public children services agencies or private child
              placing agencies for twelve or more months of a consecutive
              twenty-two-month period and, as described in division (D)(1)
              of section 2151.413 of the Revised Code, the child was
              previously in the temporary custody of an equivalent agency
              in another state;

              (d) The child's need for a legally secure permanent placement
              and whether that type of placement can be achieved without a
              grant of permanent custody to the agency;

              (e) Whether any of the factors in divisions (E)(7) to (11) of this
              section apply in relation to the parents and child.
R.C. 2151.414(D)(1)(a) through (e). The additional factors referenced in R.C.
2151.414(D)(1)(e) are:
              (7) The parent has been convicted of or pleaded guilty to one
              of [a number of offenses apparently inapplicable in this case].

              ***

              (8) The parent has repeatedly withheld medical treatment or
              food from the child when the parent has the means to provide
              the treatment or food, and, in the case of withheld medical
              treatment, the parent withheld it for a purpose other than to
              treat the physical or mental illness or defect of the child by
              spiritual means through prayer alone in accordance with the
              tenets of a recognized religious body.
                                                                                            11
Nos. 15AP-894 and 15AP-895
              (9) The parent has placed the child at substantial risk of harm
              two or more times due to alcohol or drug abuse and has
              rejected treatment two or more times or refused to participate
              in further treatment two or more times after a case plan
              issued pursuant to section 2151.412 of the Revised Code
              requiring treatment of the parent was journalized as part of a
              dispositional order issued with respect to the child or an order
              was issued by any other court requiring treatment of the
              parent.

              (10) The parent has abandoned the child.

              (11) The parent has had parental rights involuntarily
              terminated with respect to a sibling of the child pursuant to
              this section or section 2151.353 or 2151.415 of the Revised
              Code, or under an existing or former law of this state, any
              other state, or the United States that is substantially
              equivalent to those sections, and the parent has failed to
              provide clear and convincing evidence to prove that,
              notwithstanding the prior termination, the parent can provide
              a legally secure permanent placement and adequate care for
              the health, welfare, and safety of the child.
R.C. 2151.414(E)(7) through (11).
       {¶ 26} In reviewing a trial court's decision as to whether the statutory elements are
satisfied in a permanent custody case, we must not reverse unless the decision is against
the manifest weight of the evidence. In re Andy-Jones, 10th Dist. No. 03AP-1167, 2004-
Ohio-3312, ¶ 28. The Supreme Court of Ohio has "carefully distinguished the terms
'sufficiency' and 'weight' * * * , declaring that 'manifest weight' and 'legal sufficiency' are
'both quantitatively and qualitatively different.' " Eastley v. Volkman, 132 Ohio St. 3d 328,
2012-Ohio-2179, ¶ 10, quoting State v. Thompkins, 78 Ohio St. 3d 380 (1997), paragraph
two of the syllabus.
              Weight of the evidence concerns "the inclination of the greater
              amount of credible evidence, offered in a trial, to support one
              side of the issue rather than the other. * * * Weight is not a
              question of mathematics, but depends on its effect in inducing
              belief."
Eastley at ¶ 12, quoting Thompkins at 387; Black's Law Dictionary, 1594 (6th Ed.1990).
                                                                                          12
Nos. 15AP-894 and 15AP-895
   A. Factor (D)(1)(a) – Relationship Between Children and Biological
      Parents, Siblings, and Foster Parents
       {¶ 27} Our review of the record reflects that I.J. is bonded to his mother and would
like to return to her. But he is also bonded to his foster family which is prepared to adopt
him. According to the current caseworker, I.J. apparently harbors doubts about his
mother's ability to keep him and his sister safe if they are returned to her.
       {¶ 28} Though a bond of some sort between D.C. and her mother existed in the
past and still may exist, D.C. has indicated that she is scared of her mother and does not
want to return to her. D.C. is bonded to her current foster family but understands that
she will be separated from them at some point after the matter of permanent custody is
decided. However, D.C. wishes to be adopted and is excited at the prospect of finding a
permanent adoptive placement family.
       {¶ 29} The children are bonded to one another, but they had to be separated
because they were acting out sexually with each other.
       {¶ 30} Neither child is bonded with their biological father, and it has been a long
time since the father was involved in the case. The father has elected to let this matter
proceed uncontested.
       {¶ 31} Our review of the record in this case comports with the trial court's analysis
of this statutory factor relating to what is in the best interests of the children. Reviewing
the trial court's findings on the evidence concerning this factor, we cannot say that its
decision is against the manifest weight of the evidence.
   B. Factor (D)(1)(b) – The Wishes of the Children
       {¶ 32} The trial court's decision reflects that it interviewed both children, and both
interviews are part of the record.
       {¶ 33} In the interview, in the presence of counsel and of the trial judge, D.C.
repeated her allegation that S.C. had threatened to kill her in the bathroom during a visit
and again reaffirmed her wish to be adopted. In addition, when the trial judge asked if
there was anything else she should know when making a decision, D.C. volunteered that
her uncle, her mother's boyfriend, and her cousins had all sexually abused her. She also
volunteered that she never wants to see her mother again; her mother hit her, bit her,
pulled her hair, and slammed her head into the sink.
                                                                                          13
Nos. 15AP-894 and 15AP-895
       {¶ 34} In I.J.'s interview, I.J. indicated that his wish is to go back home, qualified
by his defining home as "[w]ith my mom being safe." (Aug. 7, 2015 Tr., 9.) I.J. said he had
no concerns about safety with his mom. He explained that this was because he felt that he
and his sister would no longer see or be near their uncle.
       {¶ 35} The GAL for the children expressed the view that the motion for permanent
custody should be granted for the good of his wards. He testified:
              A. You know, Your Honor, this - - this case has been such that
              we've been on it since 2012. In the beginning, I was all for
              reunification of the children with mother. It became apparent
              as the years progressed that it wasn't about if [S.C.] could do
              the things that was asked of her when somebody was
              watching, you know, she could go down and she'd check off
              the list and do - - and do those things, but it was about what
              she would do when no one was watching.

              And after the incidences at the hospital, incidences of
              choosing appropriate housing that the other agencies worked
              so hard to get her to and her deciding not to - - to go forward
              with it at that time, I started to realize that even though, you
              know, [S.C.]'s a - - she's a likeable person, I mean, you had a
              tendency [to] feel sorry for her, okay. But in the best interests
              of these children, my recommendation would be to turn, you
              know, to grant the PCC so that these kids have a chance to
              move forward in their lives. [S.C.] will always be their mother
              and that's sometim' that no one can take away, but you know,
              [I.J.]'s 12 we got, six years before he ages out. We got a real
              shot here with both of these children to help turn around
              something in their lives to where it would be - - be good for
              them and they can get redirected with - - with parents that
              would care and nurture them and help them to return back to
              people that could, you know, be good for society. So I don't
              feel these children feel safe even though it's been more
              adamant with [D.C.] here lately and when you talk to [I.J.] it's
              not, he still wants to go home with mother, but sometimes I
              feel that you - - it's, you know, it's hard for someone to make a
              decision and sometimes I know I look back at my own life, I
              was glad that even though I thought I should do something
              this way, someone much older, much more smarter than me
              at the time had my best interest and made the decision for me
              and I can only look back now and say, you know what, that
              was a good thing at the time. I'm glad - - I'm glad somebody
              did that for me. I've agonized over this. I - - I've - - I've
              agonized a lot. I - - I know it's not easy, but I can sleep well at
                                                                                        14
Nos. 15AP-894 and 15AP-895
              night knowing that that's my recommendation. I have no
              regrets or no ill thoughts different, different wise.

              Q. And you would ask the Court to grant the motion for
              permanent custody?

              A. I would ask the Court to grant the motion for the PCC on
              both children, yes.
(July 30, 2015 Tr., 7-9.)
       {¶ 36} The trial court in its decision accurately recounted the history of this case
and the children's wishes, and thus, we hold that the trial court's findings on this factor
are not against the manifest weight of the evidence.
   C. Factor (D)(1)(c) – The Children's Custody History
       {¶ 37} Though not directly confronted in this case, the record suggests that FCCS
has been involved with this family since at least 2010 and possibly as far back as 2003.
For example, one of the caseworkers who testified in this case was also the caseworker in
a prior case with this family. She testified that, beginning in October 2010, she obtained
the case when S.C. was being criminally charged for having given I.J. a black eye. Shortly
thereafter, FCCS obtained temporary custody of both children when D.C. alleged sexual
abuse against her uncle. That initial case was closed on October 20, 2011, and I.J. and
D.C. were returned to S.C. Yet, within three months, FCCS was forced to obtain custody
of the children again when, in early January 2012, S.C. bit six-year-old D.C. on the face
and smashed her head against a sink. Both D.C. and I.J. have been in the temporary
custody of FCCS since that time.
       {¶ 38} Accordingly, we hold that it was not against the manifest weight of the
evidence for the trial court to have concluded that the record clearly and convincingly
showed that the children's history with the agency militated in favor of granting the
motion.
   D. Factor (D)(1)(d) – The Children's Need for Secure Placement and
      Whether that Can be Achieved without Granting Custody to FCCS
       {¶ 39} There was considerable testimony to the effect that S.C. has been
cooperative with FCCS in going to trainings and attempting to learn good parenting
techniques. However, there was also considerable testimony to the effect that she has
been inconsistent actually using those techniques when attempting to parent I.J. and D.C.
                                                                                          15
Nos. 15AP-894 and 15AP-895
       {¶ 40} Of greater concern, however, is that in each instance S.C. has been given the
opportunity to interact with her children free from outside oversight, she has not
protected them from harm and has exhibited abusive behavior. In October 2011, her
children were returned to her. After less than three months they were again removed
from her care and custody when she bit six-year-old D.C. on the face and smashed the
child's head against the sink. When, after that incident, S.C. had progressed enough in
the case plan to be permitted to host the children for unsupervised overnight visits, she
left them for a weekend under the same roof with a man the children repeatedly accused
of having sexually abused them and whom she admitted to a caseworker had previously
sexually abused her. I.J. received a black eye during that weekend, and both children
regressed in therapy and had episodes of wetting their pants thereafter. Even just a few
months before the hearing, when S.C. happened to be alone with D.C. in a bathroom
during a supervised visit, she told D.C. that she was going to kill her if she did not stop
making allegations of sexual abuse against S.C.'s current boyfriend and the rest of the
alleged sexual abusers.
       {¶ 41} As the GAL for the children stated, "It became apparent as the years
progressed that it wasn't about if [S.C.] could do the things that was asked of her when
somebody was watching, you know, she could go down and she'd check off the list and do
- - and do those things, but it was about what she would do when no one was watching."
(July 30, 2015 Tr., 7.) It was not against the manifest weight of the evidence for the trial
court to have found S.C. not to be a suitable caregiver for her children, I.J. and D.C.
       {¶ 42} No other relative will take custody of these children. Their biological father
has not been involved in the case for some time and chose not to contest the permanent
custody motion. FCCS investigated other relatives but found none willing and able to care
for adopt I.J. or D.C.
       {¶ 43} At the time of the trial court's decision on September 10, 2015, I.J. was 12
and D.C. was 10. The opinion of the children's GAL is that the children need and deserve
a stable home for at least a few years of their remaining childhood before becoming
adults. The trial court's findings on the children's needs for secure placement and that
that goal cannot be achieved without awarding them to FCCS, were not against the
manifest weight of the evidence.
                                                                                            16
Nos. 15AP-894 and 15AP-895
       1. Factor (E)(7) – Convictions of Parents
       {¶ 44} As previously noted, the biological father of the children has not contested
the permanent custody motion and does not currently seek custody.                 Hence, his
convictions (or lack thereof) are not relevant, and the record does not reveal information
about the children's biological father on this subject. Although the record does contain
evidence of convictions against S.C. related to the abuse allegations concerning D.C. and
I.J., none of the offenses for which S.C. was convicted is listed or similar to those listed in
R.C. 2151.414(E)(7). Thus, the trial court appropriately accorded this factor no weight.
       2. Factors (E)(8-9) – Risk of Harm from Drug or Alcohol Abuse and
          Withholding Food or Medical Treatment
       {¶ 45} Our review of the record shows the trial court correctly determined that
neither factors relating to risk of harm from drug or alcohol abuse and withholding food
and medical treatment play a role in this case.
       3. Factor (E)(10) – Whether the Children have been Abandoned
       {¶ 46} Concerning whether I.J. and D.C. have been abandoned, as noted, the
biological father in this case, has been uninvolved for quite some time and indicated that
he was not opposing the motion for permanent custody at the start of the July 2014
hearing. Accordingly, he has abandoned I.J. and D.C., and the trial court's finding in this
regard was not against the manifest weight of the evidence.
       {¶ 47} S.C. has contested this case throughout and has been active in seeking
custody of her children. Hence, she has not abandoned them, and the trial court was
correct in concluding that she had not abandoned her children.
       4. Factor (E)(11) – Whether Parents have had Parental Rights
          Involuntarily Terminated with Respect to a Sibling of D.C. and I.J.
       {¶ 48} The record in this case reflects that S.C. relinquished custody of her
youngest daughter, a third child, following a complaint by FCCS. However, the particular
circumstances of this termination of custody are insufficient to conclude that termination
of custody was involuntary. Thus, the trial court appropriately concluded that on the
record before it, this factor did not play a role.
   E. Overall Weighing of the Factors and the Best Interest of the Children
       {¶ 49} In summary, based on our review of the law, the record, and the trial court's
decision, we find that the trial court appropriately considered the evidence according to
                                                                                           17
Nos. 15AP-894 and 15AP-895
the statutorily required considerations and properly granted FCCS' motion for permanent
custody of I.J. and D.C. The relationship between the children and their father is, at this
point, nonexistent, while the relationship with their mother is and has been intermittently
loving and dangerous to their physical and mental well-being. That the children must be
separated for permanent placement is a consequence of the children's compulsion to act
out sexually based on the sexual abuse they have suffered. While I.J. has stated that he
would like to return to live with his mother if it is in safety, he is bonded to his potential
adoptive family and has also stated that he would be pleased to be adopted by them in the
event he is not returned to his mother. D.C. never wants to even see her mother again
and, though she does not yet have an adoptive family, she wishes to be adopted and looks
forward to it. The need for secure placement is apparent in this case, as these children
only have six and eight years, respectively, before they age out of childhood. No relative of
the children is willing and able to care for or adopt them. Despite S.C.'s stated intentions
that she is willing to parent and care for her children, she has repeatedly demonstrated
that she is unable to keep them safe and to provide for their well-being without continual
and constant oversight.
       {¶ 50} Under these circumstances, it was not against the manifest weight of the
evidence for the trial court to have concluded that, by clear and convincing proof,
awarding permanent custody to FCCS is the appropriate outcome. Accordingly, S.C.'s sole
assignment of error is overruled.
IV. CONCLUSION
       {¶ 51} Because we find that the trial court's analysis of the factors and ultimate
outcome were not against the manifest weight of the evidence, we affirm the judgment of
the Franklin County Court of Common Pleas, Division of Domestic Relations, Juvenile
Branch granting permanent custody to FCCS.
                                                                        Judgment affirmed.
                          DORRIAN, P.J., and KLATT, J., concur.